Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
				     OBJECTION
The recited “low temperature (0oC)” of claims 16, 22 and 23 is objected since the “low temperature” would not add any meaning since a particular temperature (i.e. 0oC) is recited.  The examiner suggests replacing the “low temperature (0oC)” with “0oC”.

				     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
The recited “at least 3 weeks” of claims 16, 22 and 23 would encompass several months or even a year and there is no proof that the recited composition remains stable after several months or even a year at 0oC.  
A solubility of a polymer and a stability thereof would be dependent not only on a solvent system, but also on a polymer (structure) and concentration thereof inherently.  A solution comprising a lower concentration would be stable (i.e. remain as a liquid) longer than one having a higher concentration inherently.
The only example showing a stability for 3 weeks (not at least 3 weeks encompassing more than 3 weeks) at 0oC shown in table 6 uses 10 wt.% of polysulfone in a solvent mixture consisting of DMSO and 2-pyrrolidone with a ratio of 50:50 as opposed to the recited solution of the polysulfone, polyethersulfone or polyphenylsulfone with a broader range of the solvent mixture without any polymeric concentration.  Thus, at best, the instant specification would enable a composition comprising 10 wt.% of polysulfone in the solvent mixture consisting of DMSO and 2-pyrrolidone with a ratio of 50:50 stable at 0oC for 3 weeks.  But, the claims recite “at least 3 weeks” encompassing more than 3 weeks and a minimum total amount of the recited solvent mixture being 65 wt.% permitting other solvents as evidenced b; [0022] of the specification and the recited solvent having at least one amide functional group in which the nitrogen atom of amide functional group carries a hydrogen atom would encompass other solvents such as caprolactam (only claims 19, 20 and 22 recite 2-pyrrolidone).  Also there is no evidence that the mixture of the DMSO and caprolactam would yield the recited stability of claim 16.
 recite a polymeric concentration, but does not recite any particular polymer.  Thus, the claims are non-enabling as a whole.  
 Obviously, other claims depend from the rejected claims are also rejected.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recited stability of at least 3 weeks at low temperature (0oC) of claims 16, 22 and 23 would be new matter since the “at least 3 weeks” would encompass several months or even a year and since a para. [0014] and table 6 of the instant specification teaches “up to several weeks (for example 3 weeks)” and “(up to) 3 weeks, respectively.
Obviously, other claims depend from the rejected claims are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about 20-50% dimethyl sulfoxide and about 50-80% 2-pyrrolidone” of claim 22 would improperly broaden scope of claim 16 in which “30 to 65% of a molecule having a sulfoxide group (dimethyl sulfoxide) and 35-70% of a molecule having amide functional group (2-pyrrolidone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 and 22-28 are rejected under 35 U.S.C. 103 as obvious over JP 57094309 (June 11, 1982) in view of Shimizu et al (US 2009/0008142 A1).
Rejection is maintained for reasons of the record with the following responses.
Again, applicant asserts that utilization of 2-pyrrolidone taught by Shimizu et al in JP in lieu of N-methyl pyrrolidone would not be obvious since the 2-pyrrolidone is solid at 0oC as opposed to N.N-DMF and N-methyl pyrrolidone which are liquid at 0oC.  The N-methyl pyrrolidone in table 1 of the response is also disclosed in JP’309.
But, regardless of the state of the solvent at 0oC, Shimizu et al teach and equate N-methyl pyrrolidone (taught by JP) and 2-pyrrolidone for various polymers including poly(ether sulfone) resins in [0161-0162] and claims 4 and 5.
Thus, utilization of the art known solvent such as 2-pyrrolidone taught by Shimizu et al in JP in lieu of the N-methyl pyrrolidone or in addition to the N-methyl pyrrolidone change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955)) would have been obvious to one skilled in the art before the effective filing date of invention.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The 2-pyrrolidone is less toxic than the NMP inherently and thus utilization of the 2-pyrrolidone in lieu of the NMP would make more sense.
Thus, the examiner believes that the office action had established a prima facie obviousness contrary to the assertion.  The above modified composition of JP would be expected have recited stability of 3 weeks at 0oC.
Applicant failed to show any unexpected result of the recited solvent mixture and see the final rejection regarding the data of the specification for a possible unexpected result as well as a comparison with the closest prior art (Note that JP teaches a mixture of NMP and DMSO comprising overlapping ranges of amounts).
the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Again, the only example showing a stability for 3 weeks (not at least 3 weeks encompassing more than 3 weeks) at 0oC shown in table 6 uses 10 wt.% of polysulfone in a solvent mixture consisting of DMSO and 2-pyrrolidone with a ratio of 50:50 as opposed to the recited solution of the polysulfone, polyethersulfone or polyphenylsulfone with a broader range of the solvent mixture without any polymeric concentration.
Again, claims 23-28 have nothing to do with the method for improving the stability of solutions of polymers and the stability of recited in claim 16.  In other words, a freshly obtained polymer solution without any storage and a method of using thereof would make the claims obvious.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 103 as obvious over Shimizu et al (US 2009/0008142 A1) in view of JP 57094309 (June 11, 1982).
mixtures thereof for various polymers including poly(ether sulfone) resins in [0161-0162] and claims 4 and 5.
Regarding the list of several solvents and polymers, a prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art” (In this case, obtaining solution); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).
Thus, utilization of a mixture of DMSO and 2-pyrrolidone and poly(ether sulfone) resins would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Shimizu et al teach various applications such as battery separators, electrolytic capacitors and separators in [0001] which would meet a filtration membrane of claim 27.  Also, the recited artificial leather of claim 28 would be a flat polymeric layer and thus the separators would meet the artificial leather absent further limitations.
The instant invention further recites amounts of each solvents over Shimizu et al.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize 30-60 wt.% of the DMSO and 40-70 wt.% of 2-pyrrolidone for obtaining a solution of the poly(ether sulfone) resins in Shimizu et al since Shimizu et al teach and equate DMSO, N.N’-DMF, DMAc, N-methyl pyrrolidone and 2-pyrrolidone and mixtures thereof for various polymers including poly(ether sulfone) resins and since JP teaches the instant amount of the DMSO and NMP (a homologue of 2-pyrrolidone) absent showing otherwise.
Further as to the amounts of the solvents: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Dec. 31, 2021                                                        /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762